PER CURIAM
Defendant appeals from a trial court order holding her in criminal contempt for wilful violation of a visitation order. She was sentenced to serve 30 days in jail and fined $300. The sentence and the fine were suspended, and she was placed on 5-year probation. The dispositive issue is whether the order is sufficient. It is not. We reverse and remand.
Defendant contends, inter alia, that the order is insufficient, because it does not specifically identify the statutory basis on which it is entered. We agree. See ORS 33.020; State ex rel AFSD v. Burkhart, 80 Or App 681, 723 P2d 374 (1986).
Defendant’s other assignments of error lack merit.
Reversed and remanded.